THICATTORNEY                      GENERAL
                                OF     TEXAY




                                     April   7, 1960




Honorable Glyndon M. Hague
County Attorney
Cleburne, Texas                                 Opinion    No. WW - a24

                                                Re:    Whether a farmer hauling live-
                                                       stock to market in hi8 unlicensed
                                                       trailer, returns the same live-
                                                       stock to his farm, would be viola-
                                                       tion of Article 6675a-2, V. C. S.

Dear Mr.   Hague:

We quote your letter   of February   26, 1960, in part as follows:

               “This is a request for an opinion of your office con-
      cerning Article 6675a-2    of the Revised Civil Statutes of the
      State of Texas relating to the registration  of motor vehicles
      and trailers.

               “This Article provides that the owners of farm trailers
      operated or moved temporarily     upon the highways shall not be
      required to register   such farm trailer, provided such farm
      trailers  are operated in conformity with all provision8  of the
      law and providing further that such exemption shall not apply
      to farm trailers  weighing in exces8 of 4,000 pounds and used
      for hire.

               “The ques,tions I wish to submit are these:   (1) If a
      farmer used his unlicensed trailer to haul livestock to market
      and because   of an unfavorable   market returns same livestock
      to his farm, is he in violation under Article 6675a-2,    V. C. S.?
      (2) If a farmer u8es his unlicensed trailer to haul farm produce
      to market, market8 same, then as an incident to this trip to
      town, is he in violation of Article 6675a-2,  V. C. S. if he hauls
      products back to the farm for use in the production of agricul-
      tural products ?‘I
                                                                                                        -_




Honorable       Glyndon M. Hague,       Page      2   (WW - 824)



Our   answers     to both of your      questions       are     “No”.

Article     6675a-2,   V. C. S. as amended            reads,    in part:

                   “Owners of farm tractors,   farm trailers,   farm semi-
          trailers  . . . operated or moved temporarily    upon the high-
          ways shall not be required to register    . . . that the exemptions
          in this Section shall not apply to any farm trailer or farm semi-
          trailer when the gross weight exceeds four thousand       (4,000)
          pounds, . ~ . .‘I

Article     6675a-1,   V. C. S., paragraph            “q”* reads       as follows:

                  “By ‘operated or moved temporarily   upon the high-
          ways ’ is meant the operation or conveying between different
          farms, and the operation or conveyance from the owner’s
          farm to the place where his farm produce is prepared for mar-
          ket or where same is actually marketed and return.”    (Em-
          phasis added).

While the law generally construes    an exception to a revenue statute stricly against
the person claiming same, the cases construing Article 6675a-2        have given it a
liberal construction.   In Texas Highway Department,     et al. v. Kimble County,   et al.,
239 S.W.2d 831, Court of Civil Appeals, writ refused N.R.E. the Court stated,
“such article is, therefore of a penal nature   and must be construed most favorable
to the owner of the vehicle.”   Again in Allred, et al. v. J. C. Engleman,   Inc.,
Court of Civil Appeals,   54 S.W.2d 352, affirmed by the Supreme Court in 61 S.W.
2d 75, the Court said “the statute   must be liberally  construed to effectuate its
purposes and designs.”

The statute in question being of a penal nature  requires   “the act which is claimed
to be a violation of penal law must be fairly within its terms to sustain an action
for the penalty”, Thompson v. Missouri,    K & T Ry. Co. of Tex.,    (Sup. Ct. of Tex.)
126 S.W. 257.

Under the liberal interpretation    given Article   6675a-2, V. C. S. by the courts and
due to the words    “and return”    (see underlined words in Article 6675a-1 above)
we do not feel that the legislature    intended that a farmer using his unlicensed
trailer, not exceeding the weight limitations     imposed by law, and proceeding le-
gally to a certain point, should be required to return empty , but would have the
authority to haul products back to the farm to be used thereon.

As the Court stated in Petroleum   Casualty                  Co. v. Williams         (Commission   of
Appeals)   15 S.W.2d 553, at page 556:

                   II . . . This   construction       of the statute       is in harmony
__.   -




      Honorable   Glyndon M. Hague,   Page   3   (WW - 824)



            with logic and sound economic principles,   and such may be
            looked to in construing the intent and purpose of the statute,
            . . . . ,I



                                                 SUMMARY

                    A farmer may use his unlicensed trailer to haul
                    livestock to market and because of unfavorable
                    market condition8 may return 8ame livestock to
                    his farm under the provisions     of Articles  6675a-
                    1, V. C. S., paragraph   “q” and 6675a-2,     V. C. S.
                    provided the weight limitation therein is not ex-
                    ceeded.   Also, a farmer Using    his unlicensed
                    trailer to haul farm products to market in com-
                    pliance with the above-mentioned      statutes may
                    haul products back to the farm to be used thereon,
                    providing products hauled back do no exceed the
                    above-mentioned    weight limitation.



                                                  Respectfully   submitted,

                                                  WILL WILSON
                                                  ATTORNEY
                                                  By&Gs     GEN




                                                       JOHN C. IjHILLIPS
                                                       Assistant Attorney General

      APPROVED

      OPINION     COMMITTEE

      Wm.   V. Geppert

      Iola Wilcox
      F. C. Jack Goodman
      Jerry H. Roberts

      REVIEWED    FOR THE ATTORNEY           GENERAL
      BY:
          Leonard Passmore